UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS

 

Christopher Moehrl, on behalf of himself and all others similarly situated, et al.

Plaintifi(s)
vs. Case No.: 1:19-cv-01610

The National Association of Realtors, et al.

Defendant(s)

 

I, Adam Golden, a Private Process Server, being duly sworn, depose and say:

That.I have been duly.authorized to make. service of the: Summons, Consolidated: Aménded Class Action, Complaint, Notice of
Mandatory Initial Discovery, arid Amended Standing Order Regarding Mandatory Initial Discovery Pilot Project in the above
entitled case.

That lam over the age of eighteen years and nota party to or otherwise interested in this action.

That on 06/25/2019 at.12:40 PM, I served BHH Affiliates; LLC c/o The Corporation Trust Company, Registered Agent with the
Summons, Consolidated Amended Class Action Complaint, Notice of Mandatory Initial Discovery, and Amended Standing Order
Regarding Mandatory Initial Discovery Pilot Project at Corporation Trust Center; 1209 Orange Street, Wilmington, Delaware
19801 by serving Kamesha James, Designated Agent, authorized to accept service.

Kamesha James is described herein 2 as:

Gender: Female Race/Skin: Black Age: 40 Weight: 125 Height: S'7" Hair: Brown Glasses:.No

declare under penalty of perjury that.this information is true:and correct.

 

Da 2014 —_ Q C70 -

Executed On Adam Golden
Client Ref Number:N/A
Job #: 1563884

 

Capitol Process Services, Inc. | 1827 18th Street, NW, Washington, DC 20009 | (202) 667-0050
UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS

 

Christopher Moehrl, on behalf of himself and all others similarly situated, et al.

Plaintifics)
ys. "Case No.: 1:19-ev-01610

The National Association of Realtors, et al.

Defendant(s)

 

i, Adam Golden, a Private Process Server, being duly sworh, depose and-say:

That have been duly authorized to.make service of the Summons, Consolidated Amended Class.Action Complaint, Notice of
Mandatory Initial Discovery, and Amended Standing Order Regarding Mandatory Initial Discovery Pilot Project in the-above
entitled case.

That 1 am over the age of eighteen years and not'a party to or otherwise interested in this action.

That on 06/25/2019 at 12:40 PM, I served RE/MAX LLC c/o The Corporation Trust Company, Registered Agent with the
Summons, Consolidated -Amended Class. Action Complaint, Notice of Mandatory Initial Discovery, and Amended Standing Order
Regarding Mandatory Initial Discovery Pilot Project at Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware
19801 by serving Kamesha James, Designated Agent, authorized to accept service.

Kamesha James is described herein as:

Gender: Female Race/Skin: Black Age:40° Weight: 125 Height: 5'7" Hair: Brown Glasses:No

I declare-under penalty of perjury that this information is true and correct.

 

72-2014 a a O10

Executed On Adam Golden
Client Ref Number:N/A
Job #: 1563877

 

Capitol Process Services, Inc. | 1827 18th Street, NW, Washington, DC 20009 | (202) 667-0050
UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS

 

Christopher Moehrl, on behalf of himself and all others similarly situated, etal.

Plaintiff(s)
vs. Case No.: 1:19-cv-01610

The National Association of Realtors, et al.

Defendant(s)

 

I, Adam Golden, a Private Process Server; being duly sworn, depose and say:

That Ihave been duly authorized to make service of the Summons, Consolidated Amended Class Action Complaint, Notice of
Mandatory Initial Discovery, and Amended Standing Order Regarding Mandatory Initial Discovery Pilot-Project inthe above
entitled case. "

That I'am over the age of eighteen years and nota party to. or otherwise.interested in this action.

That'on:06/25/2019 at 12:40 PM, I served 'HSF Affiliates, LLC'c/o The Corporation Trust Company, Registered Agent with the
Summons, Consolidated Amended Class Action Complaint, Notice of Mandatory Initial Discovery, and Amended Standing Order
Regarding Mandatory Initial Discovery Pilot Project at Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware
19801 by serving Kamesha James, Designated Agent, authorized to accept service,

Kamesha James is. described herein:as:

Gender: Female Race/Skin: Black Age: 40 Weight: 125 Height: 5'7" Hair: Brown Glasses: No

T'declare under penalty of perjury that this information is true and correct.

 

bass Yk.

Executed-On Adam Golden

Client Ref Number:N/A
Job #: 1563882

 

Capitol Process Services, Inc. | 1827 18th Street, NW, Washington, DC 20009 | (202) 667-0050
